Citation Nr: 0526401	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness and tingling to the hands and fingers, to include as 
due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
benign prostatic hypertrophy (BPH), to include as due to 
herbicide exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for shrapnel wounds to 
the left hand and face.

5.  Entitlement to service connection for residuals of jaw 
injury, to include as secondary to service-connected PTSD.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to January 
1973. His awards and decorations include the Navy 
Commendation Medal with Combat "V" for service, Purple 
Heart, and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford 
Connecticut. The veteran's claims folder was initially under 
the jurisdiction of the Newark, New Jersey, VA RO, and the 
Hartford, Connecticut VA RO. Jurisdiction over the appeal has 
since been transferred to the Roanoke, Virginia, VA RO.

During the pendency of the appeal, in an August 2004 rating 
action, the RO granted service connection for shell fragment 
wounds (SFW) scars of the left index finger and left forearm. 
The Board has recharacterized the issues to reflect the 
procedural actions in this matter.

The veteran appears to be raising an issue of entitlement to 
service connection for recurrent ear pain and discharge. This 
matter is referred to the RO for appropriate action.

In his August 2003 substantive appeal the veteran requested a 
hearing before a member of the Board. In an April 2005 letter 
through his representative, he withdrew the request. 

The issue of service connection for a jaw injury is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  In a July 1997 RO rating decision, the RO denied claims 
for service connection for numbness and tingling of the hands 
and fingers and enlarged prostate on the merits; and denied 
as not well grounded, claims for service connection for 
hearing loss, shell fragment wounds (SFW) scars of left 
forearm, hand, and face, and jaw injury. The veteran was 
notified but did not appeal; this is the last final decision 
on any basis.

3.  In June 2001, the veteran filed an application to reopen 
as to all issues.  The law concerning well-grounded claims 
has changed.  These matters will be considered on a de novo 
basis secondary to a new legal basis.  Issues decided on the 
merits will be addressed on the basis of whether new and 
material evidence has been received.

4.  The evidence received since the July 1997 RO decision, 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for numbness and tingling of the hands and 
fingers, and enlarged prostate.

5.  Numbness and tingling of hands and fingers, diagnosed as 
peripheral neuropathy, is not shown to be manifested to a 
level of 10 percent within a year of service, or to be due to 
herbicide exposure.  Acute and subacute peripheral neuropathy 
as defined has not been shown.

6.  Enlarged prostate (diagnosed as benign prostatic 
hypertrophy) was manifested many years after service, and 
there is no competent medical evidence relating BPH to 
military service, or to herbicide exposure.

7.  There is evidence of defective hearing in both ears that 
may as likely as not be related to acoustic trauma reported 
during service.

8.  The veteran's scars of left hand and face are more likely 
than not related to his period of active duty and SFW's 
sustained therein.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for numbness 
and tingling to the hands and fingers, to include as due to 
herbicide exposure. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for enlarged 
prostate, to include as due to herbicide exposure. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3. Numbness and tingling of hands and fingers, diagnosed as 
peripheral neuropathy, including as due to herbicide 
exposure, was not incurred in or aggravated by active service 
and acute and subacute peripheral neuropathy has not been 
shown. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2004).

4.  Benign prostatic hypertrophy (BPH), including as due to 
herbicide exposure, was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004). 

5.  With resolution of reasonable doubt in appellant's favor, 
bilateral hearing loss was incurred in or is causally related 
to active duty. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

6.  With resolution of reasonable doubt in appellant's favor, 
SFW scars of the left hand (shown as scar on dorsum of left 
hand and base of left thumb) and face (interior and exterior 
right lip) were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that in a July 1997 rating 
decision, the RO denied on the merits, claims for service 
connection for numbness and tingling of the hands and fingers 
and enlarged prostate; and denied as not well grounded the 
claims for service connection for hearing loss, shell 
fragment wounds (SFW) scars of left forearm, left hand, and 
face, and jaw injury. 

In the March 2002 rating action resulting in the instant 
appeal, the RO denied all claims on a de novo basis, and the 
appeal has been procedurally developed on this basis. 
However, in order to clarify the procedural history, the 
Board has elected to formally reopen the two claims that were 
previously finally denied on the merits. The United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that even if an RO makes an initial determination to 
reopen a claim, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b), to review the RO's preliminary decision 
in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995). 

The remaining claims will be addressed on a de novo basis and 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and other 
pertinent precedent. No prejudice to the appellant has 
resulted from this approach.



I.  Claims to Reopen

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and the regulations implementing it are 
applicable to the appellant's claims. 

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629 (2001).  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

B.  New and Material Evidence

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's application to reopen was received prior 
to August 29, 2001, the amended, current definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), is not applicable to this case. 

Under the version of Section 3.156 in effect when the veteran 
filed his application to reopen in June 2001, new and 
material evidence was defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In a July 1997 rating decision, the RO denied entitlement to 
service connection for the claims for numbness and tingling 
of hands and fingers, and for enlarged prostate on the 
merits. The RO found that electromyogram (EMG) for numbness 
and tingling in the hands and feet was negative for 
peripheral neuropathy and of unclear etiology, and even if 
the veteran had peripheral neuropathy, it had not manifested 
to a compensable degree within one year of herbicide exposure 
in Vietnam for a presumption of service connection due to 
Agent Orange (AO) exposure; and that an enlarged prostate was 
not present in service, or found by VA to be related to 
exposure to herbicides in Vietnam for a presumption of 
service connection. This was the last final decision on any 
basis. 

The pertinent evidence of record at the time of the July 1997 
rating action included no opinions as to the etiology of the 
claimed disabilities.

The evidence received since the July 1997 rating action 
includes March 1998 VA examination; VA outpatient treatment 
records from June 2001 to February 2000; October 2002 
statement from the veteran;and September 2003 VA examination 
including opinions as to the etiology of the claimed 
disabilities. 

The Board concludes that the evidence submitted is not 
cumulative or redundant of the evidence previously of record, 
and is so significant that it must be considered to fairly 
consider the merits of the veteran's claims. Accordingly, it 
is new and material and reopening of the claims is in order.  

II.  Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004). Some chronic diseases 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system, such as sensorineural 
hearing loss).  Further presumptions will be discussed in the 
following sections as pertinent.   Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Reopened Claims: Peripheral neuropathy and BPH.

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and the regulations implementing it are 
applicable to the claims. 

Pertinent to the reopened claims, the record reflects that 
through the rating decisions, statement of the case and 
supplements thereto, and RO correspondence, in particular 
VCAA letters dated in November 2001 and May 2005, the veteran 
has been informed of the evidence and information necessary 
to substantiate the claims, the information required from him 
in order for VA to obtain evidence and information in support 
of the claims, and the assistance that VA would provide in 
obtaining evidence and information on his behalf. In the May 
2005 letter, the RO requested that the veteran complete and 
return VA Form 21-4142, Authorization and Consent to Release 
Information, specifying where the veteran had received 
treatment, in order that records may be requested by VA. The 
veteran's representative subsequently offered written 
argument on the appeal. Since the veteran was informed of the 
evidence that would be pertinent to the claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession. Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claims. The service medical records and 
all identified post-service treatment records have been 
associated with the claims file, and the veteran was examined 
for the disabilities. The Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating these claims. 38 U.S.C.A. § 5103A. Therefore, 
a decision on the merits at this stage, without remand for 
any additional development, is not prejudicial to the 
veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

With regard to numbness and tingling in hands and fingers, 
the service medical records are completely devoid of any 
complaints, diagnoses, or treatment. In 1968 the veteran 
complained of no feeling in the medial aspect of the lower 
right arm extending to the 1st and 2nd fingers shortly after 
SFW to the upper right arm. Sensory deficit was noted in the 
median and possible radial distribution of the right arm and 
hand with no motor deficits. Impression was median nerve 
injury which should recover with time, and a questionable 
painful neuroma at the site of the shrapnel wound of the 
right arm. There were no complaints or diagnoses of numbness 
or tingling in hands and fingers until October 1996, when the 
veteran filed his claims for herbicide exposure. In that 
claim, he asserted that numbness in the fingers of both 
hands, usually lasting two to three hours, and exposure to 
Agent Orange in Vietnam. 

A May 1997 VA examination revealed complaints of numbness and 
tingling in both hands and both feet over the prior year and 
a half, and getting worse. The examiner noted that the 
veteran did not report that this began in the military. 
Diagnosis was intermittent numbness and tingling in both 
hands and feet of unclear etiology. 

On September 2003 VA examination, the examiner rendered a 
diagnosis of mild peripheral neuropathy, cause unknown, not 
due to any active duty experience and not related to Agent 
Orange exposure.

As regards the claim for enlarged prostate, the service 
medical records are completely devoid of any complaints, 
diagnoses, or treatment for prostate problems. Post service 
VA outpatient treatment records reflect the veteran was seen 
in July 1995 for a first evaluation of an enlarged prostate. 
August intravenous urogram was normal, and prostate biopsy 
revealed normal results with diagnosis of benign prostatic 
hypertrophy.

A May 1997 VA examination showed diagnosis of a history of 
benign prostatic hypertrophy (BPH), status post TURP, and 
status post left inguinal hernia. 

September 2003 VA examination showed prostatic antigen 
testing at normal levels. The examiner opined there was no 
connection between the veteran's BPH condition and military 
service, including herbicide exposure.

With regard to the present claims, the veteran served in 
Vietnam and is presumed to have been exposed to Agent Orange. 
38 U.S.C.A. § 1116(f). Under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange. The list 
includes chloracne or other acneform disease consistent with 
chloracne, Type 2 (adult onset) diabetes, Hodgkin's disease, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft- tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). Chloracne, porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent. 38 C.F.R. 
§ 3.307(a)(6). A note associated with 38 C.F.R. § 3.309(e) 
provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e). See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). If a disorder 
is not listed in 38 C.F.R. § 3.309(e), the presumption of 
service connection related to Agent Orange is not available. 
See McCartt v. West, 12 Vet. App. 164 (1999).

On the basis of reports of the National Academy of Sciences 
(NAS), and all other sound medical and scientific information 
and analysis available to the Secretary, the Secretary has 
found that a presumption of service connection is not 
warranted for chronic peripheral nervous system disorders, 64 
Fed. Reg. 59, 232 (Nov. 2, 1999), or for chronic persistent 
peripheral neuropathy, 67 Fed. Reg. 42,600 (June 24, 2002), 
68 Fed. Reg. 27,630 (May 20, 2003). The Agent Orange Act of 
1991, the law authorizing presumptions of service connection 
for certain diseases based on exposure to certain herbicides 
mandates that whenever the Secretary determines, based on 
sound medical and scientific evidence, that a positive 
association exists between exposure of humans to an herbicide 
agent used in support of U.S. and allied military operations 
in Vietnam during the Vietnam era and a disease, the 
Secretary will publish regulations establishing a presumptive 
service connection for that disease. 64 Fed. Reg. 59,233 
(Nov. 2, 1999). 

In addition, the Secretary of the VA Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 61 Fed. Reg. 57586-57589 
(1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-
42608 (2002). BPH has also not been found by the Secretary to 
have a positive association with herbicide exposure in 
Vietnam.
Taking the evidence all together, the veteran's peripheral 
neuropathy and BPH were first presented and diagnosed many 
years after his service in Vietnam. This precludes service 
connection for peripheral neuropathy on a presumptive basis. 
While the veteran has been diagnosed with peripheral 
neuropathy, the evidence does not show that he has been 
diagnosed with acute or subacute peripheral neuropathy. Even 
if he were to have acute or subacute peripheral neuropathy, 
the evidence does not show that the condition was manifested 
within the prescribed period following his separation from 
active duty and exposure to Agent Orange. Accordingly, a 
presumption of service connection is not available for 
peripheral neuropathy or for BPH. 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

Nevertheless, the veteran may still establish service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the service medical records are devoid of any 
finding or diagnosis of peripheral neuropathy or BPH. The 
September 2003 VA examiner's opinion was that there was no 
etiological relationship between the current peripheral 
neuropathy and BPH disabilities, and the veteran's military 
service, including Agent Orange exposure in service. The 
examiner reviewed the veteran's service medical records and 
other related documents which would have enabled him to form 
an opinion on an independent basis. Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993). 

The Board recognizes the sincerity of the appellant's belief 
in the merits of his claims; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations. See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993). The Board is legally obligated to base its appellate 
determinations upon the law as it currently exists. 38 
U.S.C.A. §7104 (West 2002). 

The Board concludes that the veteran does not have a disease 
associated with exposure to Agent Orange for a presumption of 
incurrence in service on that basis. 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e). Similarly, the preponderance of the 
medical evidence shows that the veteran's peripheral 
neuropathy and BPH were not present in service, or for many 
years thereafter, and are not etiologically related to 
exposure to Agent Orange or any other incident of service. As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply.

B. Hearing Loss 

Preliminarily, the Board notes that no further development is 
required under the VCAA or the implementing regulations 
because the Board has found the evidence currently of record 
to be sufficient to substantiate the veteran's claims of 
entitlement to service connection for bilateral hearing loss.

The veteran essentially contends that his bilateral hearing 
loss is a result of inservice noise exposure, and that the 
provisions of 38 U.S.C.A. § 1154(b) are for application.

The veteran is currently service connected for tinnitus, 
effective from June 11, 2001. Service records demonstrate 
decorated combat service. In various statements, including an 
October 2002 letter, the veteran reported he had perforated 
eardrums while in combat duty. He also reported concussion in 
service from exploding rounds and being subjected to flying 
shrapnel from explosions. 

The service medical records are absent findings of bilateral 
hearing loss. Prior to discharge in 1973, a November 1972 
release from active duty examination showed hearing 
evaluation within normal limits. A December 1972 treatment 
record showed treatment for left earache, with diagnosis of 
slight otitis externa. 

July 1995 VA physical examination of the ear was normal, with 
intact tympanic membrane. Audiogram showed bilateral 
sensorineural hearing loss. During that examination, the 
veteran reported suffering concussion from an explosion in 
1968 during combat service in Vietnam, where he was thrown 
and his right ear perforated, and that he has had chronic 
draining since. Hearing tests were performed and air 
conduction (AC) results were noted to be greater than bone 
conduction (BC) bilaterally. Bone conduction revealed the 
following:





HERTZ



AVG
1000
2000
3000
4000
RIGHT

10

40
40
LEFT

10
10
40
40

Impression was high frequency SHNH hearing loss, bilaterally, 
within moderately impaired level in the right ear, and mild 
to moderate in the left ear. Right ear word recognition was 
84 percent in the right ear, and 92 percent in the left ear. 
These values show bilateral hearing loss disability for VA 
compensation purposes.  

A VA audio exam was conducted in July 1996.  Findings in each 
ear demonstrated disability for VA purposes.

A September 2003 VA examination revealed audiogram results as 
follows: 




HERTZ



AVG
1000
2000
3000
4000
RIGHT

5
20
30
30
LEFT

10
10
25
40

Impression was high frequency SHNH hearing loss, bilaterally, 
mild SNHL at 4000 and 6000 Hertz in right ear, and mild SNHL 
at 4000 to 8000 Hertz in the left ear. Speech recognition 
scores were 100 percent in the right ear and 96 percent in 
the left ear. These values show hearing loss for VA purposes 
only in the left ear. The examiner offered no opinion as to 
the veteran's hearing loss.  Other tests, as noted above, 
have revealed bilateral defective hearing.

Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent. 38 C.F.R. § 3.385 (2004). 

Where the evidence shows that the veteran engaged in combat 
with the enemy, VA will accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease if consistent with the circumstances, 
conditions or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
any reasonable doubt in favor of the veteran. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). This provision does not 
establish a presumption of service connection, but it eases 
the combat veteran's burden of demonstrating the occurrence 
of some inservice incident to which the current disability 
may be connected. See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).

On review of the evidence, despite some inconsistency in the 
audiological findings pertinent to the left ear from July 
1995, July 1996, and September 2003 audiograms, July 1995 and 
July 1996 audiogram values clearly meet VA criteria for 
bilateral impaired hearing. While not competent to render 
medical opinions, the veteran is competent to attest to his 
exposure to noise during service, and has done so.  His 
reports of noise exposure during combat are consistent with 
his established military combat service. The Board resolves 
reasonable doubt in the veteran's favor. Accordingly, 
entitlement to service connection for bilateral hearing loss 
is granted. 

C. SFW scars of the left hand and face

Preliminarily, the Board notes that no further development is 
required under the VCAA or the implementing regulations 
because the Board has found the evidence currently of record 
to be sufficient to substantiate the veteran's reopened claim 
of entitlement to service connection for shell fragment 
wounds scar of left hand and face.

Service medical records show treatment for SFW to right arm, 
but are negative for SFW to left hand and face. Statements 
from the veteran attest to multiple scars from flying 
shrapnel encountered during explosions while on combat duty, 
and that only more serious wounds would have received medical 
treatment. Service records reflect a well-documented and 
decorated combat history in Vietnam.

Although examined by VA on several occasions, it appears that 
not all of the claimed SFW scars were identified on the 
various examinations. However, February 1996 VA examiner 
noted the presence of a 2 x 0.2 cm scar on the right lower 
lip, and a 0.3 x 0.3 cm scar on the mucosa side, as well as a 
2.5 x 0.1 cm scar on the dorsum of the left hand. Further, a 
March 1997 VA examiner, Dr. Stitik, noted that the facial 
wound was on the inside of the veteran's lip, but there were 
no cosmetic complaints, and although some weather sensitivity 
was present, he denied any loss of function. The presence of 
a shrapnel scar with no palpable shrapnel at the base of the 
left thumb, with full and painless range of motion of the 
left thumb, and full functional use of the left hand, were 
also noted.

Although not all noted on September 2003 VA examination, the 
Board finds sufficient evidence in the record to substantiate 
the veteran's claims that he sustained multiple scar injuries 
from flying shrapnel in heat of combat. With resolution of 
reasonable doubt in the veteran's favor, service connection 
is in order for the scars identified at the base of left 
thumb, dorsum of left hand, interior and exterior of right 
lip of face, as included in the veteran's "left hand and 
face" SFW disability. 

ORDER

New and material evidence having been received, reopening of 
the claims seeking service connection for numbness and 
tingling of the hands and fingers, and benign prostate 
hypertrophy, are granted to this extent.

Service connection for numbness and tingling of the hands and 
fingers, diagnosed as peripheral neuropathy, to include as 
due to exposure to Agent Orange, is denied.

Service connection for benign prostatic hypertrophy (BPH), to 
include as due to exposure to Agent Orange, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for SFW, scars, left hand (identified scar 
of the dorsum left hand, scar on base of left thumb), and 
face (identified scar on left lip exterior and interior-
mucutaneous), are granted.


REMAND

In an October 2002 statement, the veteran reported diagnosis 
of severe temporomandibular joint (TMJ) disease, and asserted 
alternative theory of jaw disability secondary to the 
grinding of teeth related to the service-connected PTSD. The 
Board finds that the issue on appeal to be inextricably 
intertwined with the secondary service connection issue. The 
Board will defer adjudication pending further development and 
adjudication of the secondary service connection issue.

The veteran was afforded VA dental examination, however, 
additional development is warranted. The veteran asserts TMJ. 
Board needs an opinion as to the likelihood of prior jaw 
fracture in service based on current pathology of the jaw, 
and opinion on the etiology of any current jaw disability. 
The veteran should be reexamined in this regard.

In light of these circumstances, the Board has concluded that 
further development of the record is in order. Accordingly, 
the case is REMANDED to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and all pertinent precedent, 
specific to secondary service connection 
for a jaw disability. The letter should 
include notice that the veteran should 
submit any pertinent evidence in his 
possession for the secondary claim.

2.  The veteran should be scheduled for 
VA jaw examination by an appropriate 
physician to assess the nature and 
etiology of the jaw disability. The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report. Based upon the 
examination results and claims folder 
review, the examiner should express an 
opinion as to whether there is any 
evidence (x-ray or otherwise) to support 
the veteran's assertion of a jaw fracture 
in service. For any jaw disability 
present, the examiner should provide an 
opinion as to the etiology of such 
disability, and state whether it is at 
least as likely as not, or less likely 
than not, that the disability is 
etiologically related to the veteran's 
military service, to include an alleged 
fracture of the jaw in service, or 
secondary to a service-connected 
disability. The rationale for all 
opinions expressed must be provided.

3.  The RO should ensure that all 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
claim, including on a secondary basis, 
based upon a de novo review of all 
pertinent evidence and applicable 
criteria. If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


